Citation Nr: 1546002	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a right ankle disability.  

3. Entitlement to service connection for a right knee disability.  

4. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The Veteran had also initiated an appeal of a denial of service connection for bilateral hearing loss, but did not perfect his appeal following the issuance of a December 2013 statement of the case (SOC).  He also initiated an appeal of a denial of service connection for a left knee disability; in an April 2014 statement, he clarified that he was not appealing that issue.  Consequently, those matters are not before the Board.  

The issues of service connection for right ankle, right knee, and low back disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted since.  




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the claim of service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is not in dispute that the Veteran has tinnitus, and it may reasonably be conceded that he was exposed to noise trauma in service, as he has alleged.  In his August 2013 notice of disagreement (NOD), he asserted that he was a mortarman in service, and that his duties involved exposure to noise from mortars, rockets, missiles, grenades, small arms and heavy machine gun fire, and aircraft engines.  His DD Form 214 confirms that his military occupational specialty was indirect fire infantryman.  Furthermore, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification. Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when it began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The Board notes that the May 2013 VA examiner essentially opined that the Veteran's tinnitus, as a symptom associated with his hearing loss, is less likely than not related to service/noise trauma therein.  The May 2013 VA examiner noted that the Veteran endorsed onset of tinnitus about 3 or 4 years ago, although it could have been longer, and he did not report any circumstances of onset.  At the March 2015 hearing, the Veteran (via his representative) indicated that the VA examiner misunderstood his reports regarding onset, and clarified that the ringing in his ears was almost constant since service and became completely constant about 4-5 years ago.  Significantly, a July 2012 (notably prior to the May 2013 examination) VA treatment record shows the Veteran reported onset of intermittent tinnitus in service after firing mortar rounds, and he indicated that the tinnitus became more noticeable after his discharge from service and became constant over the years.  Additionally, in his August 2013 NOD, he asserted that he has had ringing in the ears since service.  The record cited shows he has been consistent in his reports about the onset and persistence of his tinnitus, and the Board finds no reason to reject them as not credible.  The fact that the tinnitus was initially described as recurring, rather than constant, does not exclude that it has persisted since service.  The "negative" evidence is therefore insufficient to rebut (render not credible) the Veteran's accounts of onset of tinnitus in service, and continuity since.  

The Board finds that the totality of the evidence reasonably establishes that the Veteran's tinnitus began in service and persisted.  Resolving remaining reasonable doubt in his favor, as required (see 38 C.F.R. § 3.102), the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The June 2013 VA examiner opined that the Veteran's right ankle and right knee disabilities are not related to his service.  Regarding the right ankle, the examiner noted that service treatment records (STRs) are silent for complaints of right ankle strain/pain.  However, December 1986 and March 1987 STRs show that the Veteran was seen for right ankle injuries sustained playing softball.  At the March 2015 hearing, he testified that his right ankle injuries were treated with a cast on several occasions in service.  Notably, STRs show that his right thumb was treated with a cast on two occasions; they do not show right ankle treatment with a cast, but the STRs appear incomplete (e.g., they do not include a service separation examination report).  Regarding the right ankle and knee, the examiner also noted that there were no VA treatment records of any joint complaints.  A September 2012 VA treatment record notes complaints of ankle and knee pain.  The Board finds the June 2013 examiner's opinions inadequate because they are based on inaccurate factual premises.  Accordingly, a remand to secure an adequate opinion in these matters is necessary.  

The Veteran asserts that he developed back pain due to marching, physical training, and carrying heavy equipment in service, and that the back pain has persisted since.  He is competent to report observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination for his low back disability (and in light of the low threshold standard for determining when a VA nexus examination is necessary), a VA examination to secure a medical advisory opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The most recent records of VA treatment in the record are from June 2013.  As any updated records of VA treatment are constructively of record, and may contain information pertinent to the Veteran's claims, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for his right knee, right ankle, and low back disabilities since June 2013.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to establish the presence, and determine the nature and likely etiology, of any of a low back disability, and determine the etiology of his right knee and right ankle disabilities.  Based on a review of the entire record (including this remand) and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each low back disability found.  

(b) Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to activities such as marching, physical training, and carrying heavy equipment therein)?  If not, please identify the etiology considered more likely.  

(c) Regarding the Veteran's right ankle disability, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his service (to include as due to (December 1986 and March 1987) injuries therein, sustained playing softball)?  If not, please identify the etiology considered more likely.

(d) Regarding the Veteran's right knee disability, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his service (to include as due to injuries therein in 1990 and 1991)?   If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


